Citation Nr: 0948811	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  08-17 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk



INTRODUCTION

The Veteran served on active duty from July 1960 to February 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  



REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim must be remanded for further action.  

The Veteran has asserted that he has PTSD as a result of a 
sexual assault that took place during his active service.  

With respect to claims for service connection for PTSD due to 
a personal assault, 38 C.F.R. § 3.304(f)(4) was amended in 
March 2002, and provides as follows:  

If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor include, 
but are not limited to: a request for a 
transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred.  

Although the RO sent the Veteran a notice letter in 
connection with the claim of service connection for PTSD in 
July 2006, the Board finds that the letter did not completely 
meet the criteria of 38 C.F.R. § 3.304(f)(4).  

Since it is essential that the Veteran be afforded every 
opportunity to corroborate his claimed stressor, the Board 
finds that a remand is necessary in order correct this 
procedural defect.  

Additionally, the Board observes that in a recent case, the 
United States Court of Appeals for Veterans Claims (Court), 
found that the Board's analysis of a PTSD claim is not 
necessarily limited only to that diagnosis, but rather must 
be considered a claim for any mental disability that may 
reasonably be encompassed by several factors including the 
claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim.  

The Court explained that, reasonably, the appellant did not 
file a claim to receive benefits only for a particular 
diagnosis, but for the affliction (symptoms) his mental 
condition, whatever that is, causes him.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

In the present case, the RO has only addressed the question 
of service connection for PTSD.  However, a review of the 
file reveals that the Veteran may also be suffering from 
other psychopathology.  

For example, in a March 2002 VA outpatient treatment record, 
the Veteran was diagnosed with depression.  In a July 2002 VA 
mental health note, the Veteran is diagnosed with depression 
and assigned a GAF score of 70.  

In a March 2004 VA mental health note, the Veteran was 
diagnosed with depression, not otherwise specified.  In a 
July 2006 VA mental health note, the Veteran is diagnosed 
with a depressive disorder and assigned a GAF score of 75.  

In a February 2007 mental health note, the physician noted 
seeing the Veteran for a nervous condition.  In an April 2008 
VA mental health note, the Veteran was assigned a GAF score 
of 50.  

In the March 2007 VA examination report, the Veteran reported 
having intrusive thoughts about his service experience, 
hypervigilance, easy startle reflex, jumpiness, anxiety, 
biting nails, depression, diminished interests, poor energy, 
poor concentration, poor sleep, sporadic suicidal ideations, 
and fear.  

The examiner noted that the Veteran had been having these 
symptoms ever since the incident in the Army and that they 
seemed to be moderately severe in nature, occurring all of 
the time.  

The examiner also noted that the Veteran had been sexually 
abused as a child and further indicated that his mood was 
depressed and his affect was blunted.  The Veteran spent most 
of his time at home and tended to isolate himself from 
people.  

The examiner reported that the Veteran had depression, social 
isolation, and lack of motivation.  He further reported an 
Axis I diagnosis of posttraumatic stress disorder and 
assigned him a GAF score of 40.  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.

Ongoing medical records should also be obtained.  See 38 
U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:  

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers who have treated him for a 
psychiatric disability, to include PTSD, 
since service.  

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The RO should advise the Veteran by 
letter of the types of alternative 
sources of competent evidence that could 
serve to substantiate the claim of 
service connection for PTSD based upon 
in-service personal assault, with 
specific reference to 38 C.F.R. 
§ 3.304(f)(3).  

3.  Then the RO should schedule the 
Veteran for a VA psychiatric examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.  The examiner must express 
an opinion as to whether PTSD can be 
related to the stressor of being sexually 
assaulted in service.  

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any other 
psychiatric disorder found to be present, 
i.e., schizoaffective disorder, anxiety, 
depression, etc.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that any current psychiatric disorder had 
its onset during active service or is 
related to any event or incident of the 
Veteran's active service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted by a 
complete review of the record, the RO 
should readjudicate the claim for service 
connection for a psychiatric disability 
to include PTSD in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative, if 
any, should be furnished a Supplemental 
Statement of the Case (SSOC) that 
includes clear reasons and bases for all 
determinations, and afforded the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran need take no further action until otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


